On Rehearing.
DAWKINS, J.
On rehearing, plaintiff says that it is not contended hy the Attorney General, representing the respondent, that he (plaintiff) is claiming of the parish of St. James any compensation to which he is not entitled under existing law, but that the sole question is as to the right of the police jury to make a contract with him to pay a fixed sum annually, in monthly installments, in lieu of the fees which he is permitted under the law to receive. And this seems to be the true issue.
[6] As pointed out in our former opinion, when the Act No. 30 of the Extra Session of the Legislature of 1877 was passed, district attorneys were entitled to receive certain fees for their services, and section 4 of that act, we think, authorized the making of such contracts as the one under consideration; but the Constitution of 1879, article 124, provided that “he [the district attorney] shall also receive fees; but no fees shall be allowed in criminal cases, except on conviction,” and hence prohibited the collection of any fees in criminal cases except on conviction. Act 96 of 1880, passed pursuant to this provision, fixed specifically the fees which should be paid in such cases, and in the last sentence of section 3, the Legislature said: -
“He shall receive only one fee in any case, and shall not be paid his fee until the sentence has become final on appeal or otherwise.”
Section 4 provided that he should advise the police jury and the school board, upon due application made, and represent them in all suits. Section 5 permitted him to receive 5 per cent, upon all sums which he might collect for the state, the parish, or the school board, and the commissions as allowed by law upon forfeited bonds.
The language of article 125 of the Constitution of 1898, on the subject of fees, is practically identical with that of 1879; so that the provisions of Act No. 96 of 1880 (which do not appear to have been changed) is the law of the case, at least in so far as the services of the district attorney in criminal cases are concerned; and, in view of its positive and specific terms that his fees shall not be paid except and until any par-' ticular case becomes final, we do not see how it can be said that those services may be paid for in any different manner, or at any other time. We take cognizance of the fact that criminal terms of court are held in the country parishes at least twice a year, and that the cases tried therein become final at intervals of about six months. Hence a contract by which services not yet rendered are paid for in advance, monthly or otherwise, or until the cases become final, it seems to us, violates the mandatory provisions of the law, and that, in so far as the fees of district attorneys in criminal cases are concerned, section 4 of. Act No. 30 of 1877 has been superseded by the Act 96 of 1880.
Our conclusion, therefore, is that in criminal cases, the fees allowed by law can only be paid when and as they become due under the law, and that any other arrangement is unwarranted as it now exists.
[7] As to any services which the district attorney may render to the police jury, school board, or other public body in civil matters, he is denied any “extra compensation, general or special,” and must be the “regular attorney for the police jury and school board,” etc. Act 125 of 1912. The *715police jury is the legal entity representing the parish, and has no other business or function than in matters touching its interests. Therefore any contract for compensation for services to the parish in civil matters is prohibited by the statute.
In regard to the 5 per cent, commission on forfeited bonds, we know that any funds realized from this source go to the public schools of the parish, through the school board, and in this same act of 1912 the district attorney is made the regular attorney of the school board without extra compensation ; and no fees may be paid for services to it or the parish, except under certain conditions not applicable to this case.
It follows that there are no legal services which the district attorney can render to the parish, for which he may exact compensation, other than in the trial of criminal cases, and hence nothing to form the basis of the agreement in this .case, or to support the compensation which he is claiming.
For the reasons assigned, our former decree is reinstated and made the final judgment of this court.
O’NIELL, J., concurs in the result.